HonorableC. J. Wilde
countyAuditor
Bueoes county
Corpus Christi,,
               Texas

Deer Sfrt                        oplnioaHO. o-2122
                                 IteaContraotbetueea B. Ii.
                                 BF.terand mews county.

        In your lotier of Haroh 16, 1940, you requestour opinionas to
whether the cmmiaaioners' court of Ikmoe~ countyas fir6t panty limy
 lawfullyenter into oontraotnith B. Y. Eaten,a8 seoond party,forthe
'~rforwnoe of osrtain wrvioerras set forth in the oontraotas follows:

7parog of the First Part being desirousof employinga persoa of teohnic
al knowledge,exparienoeand abilityto fW7AiEhexpert advioe and iafonm
ation in the valuationof neTIpropertyin the &mnty‘ as well Bs illoreama
in Value and additionsto prop~'Q alreadyin Ipueoes  County,-8,    and to
work in moperation with the Board of Equaliaation, Coxmirsionmrs*Court,
and the Tar Assessor-Colleotor in the oomtinuationof We present systemof
valuationsused in Nueoes Couuty,uhioh is kmmn a6 the Stoner System,~aad
being satisfiedthat Party of the Seoond Part is well qualifiedfor this
positionsthe partieshereto do amtraot a8 followsa

"Partg of the Seoond Part does herebJr
                                     ooatraotto faithfullyand diligsnt-
ly, during all reasonableoffioehours, and using his teohnicalkuowledge,
expsrienaeand abilityfurnish expertadvice and infommtioa in the wlua-
tion of nonpropertyin the County,as well a8 lnoreasesin value and addi-
tions to propertyalreadyin Hueoes County,Texm, and to:mrk in wopera-
tion with the Board of Equalization,Conmissiowrs~Court,rrd the Tcrz
Asse~sor-Colleotor in the oontinuationof the FesqlItsJrat&n
                                                          of.tiuation
used in NmoerrCounty,whioh 5.6kaom n8 the Stoner System~A

        The ooafraotprovidesfor a'oonsideration  af #226&b per month to
be peid to Mr. E&es for a period of one year, and the oounfgalso to fur-
nish office spaoe, olerioalhelp and israveling oxpauses.

        As we understandyou, this empluymentis aaide from and in addition
to the deputissallowedI&?law for %hetu assersorcoollaator,  and the oom-
pmsation thus to 'bepaid exoesdpthat permited m sta+ta to be paid
suoh deputfea.
Hon. C. J. Wilde, Page 2 (012126)



         In the case of Ro r V. Rail 280 S.W. 289, the Waoo Court of
CivilAppeals upheldthe -power o oomn-bsioners~ oourfs to make speoial
oontraotswith expertsfor the properassessmentand valuationOf oil
properties, H-or,    in our opinion,the oontractwithwhich 10sars now
oonoernedis not such a one as was under considerationin ths Roper oass.

          Clearlya large part, if not all, of the servioesrequiredof Mr.
Sstes in the instantcontractare serviceswhichthe tax assessor-oolleotor
is privilegedas well as obligatedto perform. Ws quote fromthe opinionof
the GalvestonCourt of Civil Appsalsln MarquartP. Harris County,117 S.H.
(2d) 494, involvinga similarproblem,as follows:

%ile the Commissimers~Courtmay wlidly employ *skillsdexperts1to value
for taxationpurposesprops* in speoialinstances,whsre technioalequip
ment is required,sincethis odntraot- %y its expressterms - smbraoesa
valuationof the entire taxablepropertyof %rri.s County,as refleotsdIy
its tax records,it neosssarilysupersedesthe powsrs,duties,and fun&ions
of the.taxassessorand collector,and sinae those duties are devolvedby
law upon him, suoh an attemptedemploymentby that I&y of other personsto,
in the first instense,psrfow suah dities instead,is an expenditureof
pukliafunds for an unauthorizedpurpose.s

              Our ansusrto your questionis in the negative.

                                            Yoursvery tNly

                                       ATl-QREEY.GE=     OF TSXAS

                                        By /s/Ohm    R. Lewis

                                               Glenn R. Lsris
                                                     Assistant

GRLcLMregnr

APPROVRDAPR 16, 1940                                   AP-
/8/ GERALD C. l4U-E                                 OpinionConmittee
ATTORNB?.’    GBXEUAL OF TEXAS                          BTEW'B
                                                        Chairman